 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    REGINALD GIBSON,                                 Case No. 1:19-cv-00533-DAD-JLT (PC)

12                        Plaintiff,
                                                       ORDER DIRECTING CLERK OF COURT
13            v.                                       TO CLOSE THE CASE

14    J. FIGUEROA; S. SILVA,
15                        Defendants.
16

17          The parties have filed a stipulation of voluntary dismissal with prejudice pursuant to

18   Federal Rule of Civil Procedure 41(a)(1). (Doc. 38.) The rule provides that a “plaintiff may

19   dismiss an action without a court order by filing . . . a stipulation of dismissal signed by all parties

20   who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Once a dismissal under Rule 41(a)(1) is

21   properly filed, no order of the court is necessary to effectuate dismissal; the dismissal is effective

22   automatically. See Com. Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999).

23   Accordingly, the Clerk of Court is DIRECTED to close the case.

24
     IT IS SO ORDERED.
25

26      Dated:     June 2, 2021                              _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
